Shipyard Quarters Mar., LLC v New Hampshire Ins. Co. (2016 NY Slip Op 06869)





Shipyard Quarters Mar., LLC v New Hampshire Ins. Co.


2016 NY Slip Op 06869


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Mazzarelli, J.P., Acosta, Richter, Kapnick, Gesmer, JJ.


1959 651854/15

[*1]Shipyard Quarters Marina, LLC, et al., Plaintiffs-Appellants,
vNew Hampshire Insurance Company, Defendant-Respondent.


Hur & Lash, LLP, New York (Robert L. Lash of counsel), for appellants.
Sedgwick, LLP, New York (Lawrence Klein and Soo Y. Kim of counsel), for respondent.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered June 9, 2016, which granted defendant's motion to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed, without costs.
The court exercised its discretion in a provident manner in determining that this insurance coverage dispute is better adjudicated in Massachusetts (see Atlantic Mut. Ins. Co. v Cadillac Fairview US, 125 AD2d 181 [1st Dept 1986], lv denied 69 NY2d 613 [1987]). The record demonstrates that plaintiff Shipyard Quarters Marina, LLC, at the time of the alleged losses, investigation, and commencement of the underlying Massachusetts action, was a Massachusetts resident. In addition, where the underlying dispute involves a Massachusetts plaintiff at the time of the underlying events, property located in Massachusetts, and multiple witnesses who may provide depositions relative to coverage obligations, and where Massachusetts law will most likely apply, dismissal was warranted (see Alberta & Orient Glycol Co., Ltd. v Factory Mut. Ins. Co., 49 AD3d 276, 277 [1st Dept 2008], lv denied 10 NY3d 713 [2008]). The fact that the insurance policies were issued in New York "does not automatically make New York the most convenient forum" (Avnet, Inc. v Aetna Cas. & Sur. Co., 160 AD2d 463, 464 [1st Dept 1990]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK